Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

  161267                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 161267                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 351480
                                                                    Oakland CC: 2002-186168-FC
  JEFFREY ALLEN NYE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 13, 2020 order
  of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2020
           p0929
                                                                               Clerk